DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 09/01/2022 has been entered and fully considered.
Claims 21-40 are pending of which claims 21, 30, and 36 are independent. 
The IDS(s) submitted on 12/02/2020 and 11/15/2021 is being considered.
				    Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.





Response to Arguments
Applicant's arguments filed on 09/01/2022 have been fully considered but they are not persuasive. 
Applicant argues in the Remarks on page 7 last paragraph with respect to independent claim 21, that the limitations reciting “starting a timer in response to failing to establish the bidirectional SLRB with the peer device; and re-initiating the setup procedure upon expiration of the timer to establish the bidirectional SLRB”.   Applicant notes these limitations were addressed by the secondary reference, Wu, in the Non-Final Office Action previously received. 
	Applicant lists the following reasons, in the Remarks in the last four lines of page 7 and the first ten lines of page 8, why Wu fails to teach the above recited limitations:
	(a ) Applicant alleges the RRC back off mechanism of Wu cannot be adopted to the bidirectional SLRB based on Applicant’s claim
	(b) Applicant further alleges Wu’s timer is a back off timer and Kang’s is not a back off timer and Kang’s timer is rather related to receipt of an AS configuration message that includes a bidirectional SLRB configuration.  Applicant points out Wu’s timer is on transmitting side controlling pace of retransmission while Kang’s timer is on the receiving side related to AS Configuration message and Applicant alleges modifying Kang’s timer with Wu’s timer would fail to prohibit retransmission of the AS configuration message.
	Examiner’s Response: The examiner respectfully disagrees with Applicant’s reasonings and conclusions reached above with the above recited limitations of claim 21.
	1) With respect to Applicants arguments stated in item (a ) the examiner respectfully disagrees with Applicants suggestions or indirect inferences on Wu’s disclosure of the RRC back off mechanism not being related to a bidirectional SLRB.  The examiner relied on Wu’s paragraph 166 and Fig. 6 and  in Fig. 6 at step 615 a RRC Side Link (SL) Setup Request message is sent from initiating/transmitting  UE 115-I to target UE 115-j.  Now the question is to determine if Wu’s Side Link to be setup is bidirectional as required in the claim. Wu in paragraphs 206 and 210 in no uncertain terms declares UE 115 both on the initiating/transmitting and destination/target UEs can establish bi-directional voice and data communication on the Side Link established.  
	Hence the back off mechanism/timer applied on the transmitting/imitating of UE 115-i of Fig/ 6 and based on the narrations of paragraphs 164 and 166 and is related to establishing an RRC SL Setup which is for a bidirectional communication per paragraphs 206 and 210.  The primary reference already teaches setting up Bidirectional SLRB and is combinable with Wu’s disclosure of Bidirectional SLRB.
	Wu teaches in Fig. 6 the RRC Setup Request Message in step 615 includes side link bearer configuration and AS layer configuration per paragraphs 164 and 166. In other words Wu’s RRC Setup request message includes AS configuration and side link bearer configuration for bidirectional communication and is combinable to Kang’s disclosure of sending AS messages using sitelink RRC connection setup procedure described in Kang’s paragraph 149.
	Hence, the RRC back off mechanism/timer of Wu can be adopted to the bidirectional SLRB not based on Applicant’s claim but on Wu’s disclosure found in paragraphs 164, 166, 206 and 210 in relation to Wu’s Fig. 6.

	2) With respect to Applicants arguments stated in item (b ) the examiner completely disagrees with Applicant’s view on how Wu’s teachings of controlling retransmission of a connection setup procedure is applied to modify Kang’s disclosure to arrive at the claimed invention.
	The examiner in the last office action did not suggest or state adding or modifying the timer on the receiver side of Kang’s invention.  Applicant is arguing an issue that does not exist. No one suggested modifying the timer on the receiver side.  The examiner only indicated Kang uses timers but did not say the receiver timers will be modified at all.  Wu’s invention is simply a back off mechanism to control retransmission of setup messages using a timer to prohibit retransmission and can independently be inserted in to Kang’s invention as shown below.   
	As a demonstration on how Wu’s back off timer for RRC setup request message as described in Wu in paragraph 166 would be inserted in Kang’s invention, the  Applicant needs to review Kang’s Fig. 8B with step 859 as detailed in Kang’s paragraphs 138 and 140. Clearly a PC5-RRC Connection setup procedure occurs and will involve sending RRC setup request message from the transmitting UE in Fig. 8B to the peering/target UE and per Wu’s invention as described in paragraph 166 indicates if the RRC setup request is rejected by the peering  UE it means the setting up of the bidirectional SLRB with the peering device has failed.  Kang is silent on retransmitting the RRC connection setup message after a failure and is silent on the wait time needed before retrying to re-establish the bidirectional SLRB.  Wu discloses in paragraph 166 a need to establish a timer or a back off timer after a failure of an initial setup request is sent and when the timer expires the setup request is retransmitted.
	Now, regarding Applicant’s final argument expressed in line 7of page 8 of the Remarks indicating Kang’s timer modified by Wu’s teaching of back off timer on transmission side would fail to prohibit retransmission of the AS configuration is technically not correct. Kang in paragraph 152, it is explicitly stated “… The initiating UE may operate a separate timer (by starting the timer when an AS configuration message is transmitted, and releasing the timer when an AS configuration complete message is received) to determine whether an AS configuration complete message is received.”   So Kang, unlike Applicant’s assertion teaches a timer on the initiating/transmitting UE side transmitting AS Configuration message to the peering/destination side but Kang fails to disclose if the AS Configuration message is not acknowledged meaning the setup request is rejected or fails what needs to be done. Wu indicates if the setup request fails for not getting acknowledgment then a new back off timer is started and the setup request containing the AS configuration is resent at the end of the timer meeting the claimed limitation fully.
      
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 20210144791 A1) in view of Wu et al (US 20200245394 A1).
	Regarding claim 21, Kang discloses an apparatus of a device (All UEs are structurally represented by component s shown in Fig. 3 with controller 330 and memory unit 320 and the device is UE1 in Fig. 8A) comprising:
a processor configured to perform operations comprising(Fig. 3 Controller 330 acts as a processor for all UEs in Kang’s different embodiments):
	selecting a first channel identifier (ID) (i.e. Fig. 8A PC5 Flow ID is logical channel id per paragraph 129) to identify a single bidirectional logical channel corresponding to a bidirectional sidelink radio bearer (SLRB) (See paragraphs 90, 92, and 129  clearly stating a sidelink radio bearer (SLRB)  configuration contains a logical channel identifier and is used in in setting up the connection and the connection can be uni-directional or bi-directional as stated in paragraph 132.  Per paragraph 133 a PC-5 setup procedure is conducted between two peer UEs to set up a unicast connection which can be bi-directional or uni-directional)
initiating a setup procedure to establish the bidirectional SLRB between the device (i.e. Fig. 8A UE1) and a peer device (i.e. Fig. 8A UE2), using the first channel ID;  (See Figure 8A and paragraphs 90, 92 129, and 133 PC5 Unicast signaling setup to setup a bi-direction SRLB)
	Although Kang discloses bi-directional sidelink and use of timer and determining if a collision between the SLRB configurations and determining failure of a sidelink unicast configuration procedure. Kang fails to disclose  starting a timer in response to failing to establish the SLRB with the peer device; and re-initiating the setup procedure upon expiration of the timer to establish the SLRB.
	Wu discloses disclose starting a timer(i.e. paragraph 166 Wu sets a timer specified to prevent frequently triggered connection request)  in response to failing to establish the l SLRB with the peer device(i.e. Fig. 6 UE115i and UEii5j - one of them or both of them reject setup request message leading to failure to establish SLRB) ; and re-initiating the setup procedure upon expiration of the timer to establish the SLRB. (i.e. Wu teaches the UEs are capable of bidirectional communication in paragraph 206 with respect to Fig. 11.  Wu shows in Fig. 6 sidelink setup procedure between two UEs - UE115i and UE115j. However Wu discloses in paragraph 166 with respect to Fig. 6, if UE115-j rejects the connection setup request then it is considered it is a failure to establish the SLRB then a timer is started for a back off purpose to prevent  UE 115-j from retransmitting another connection setup request before the timer started expires which means after timer expires UE-115j retransmits another connection setup request.)
	In view of the above, having the apparatus of Kang and then given the well- established teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Kang as taught by Wu, since Wu states in paragraph 185 and 166 that the modification results in more efficiently coordinating communication between devices in such a way to prevent frequently triggering RRC connection setup requests
	Regarding claim 30, Kang discloses a device (i.e. UE1 in Fig. 8a initiating a setup procedure for bi-directional SLRB with peer device UE2 and all UE’s structure is shown in Fig 3 with controller/processor 330 and memory 320) comprising:
radio circuitry (Fig. 3 communication unit 310) configured to enable wireless communications of the device; and
a processor (i.e. controller/processor 330 in Fig. 3)  communicatively coupled to the radio circuitry and configured to perform operations comprising:
	selecting a first channel identifier (ID) (i.e. Fig. 8A PC5 Flow ID is logical channel id per paragraph 129) to identify a single bidirectional logical channel corresponding to a bidirectional sidelink radio bearer (SLRB) (See paragraphs 90, 92, and 129  clearly stating a sidelink radio bearer (SLRB)  configuration contains a logical channel identifier and is used in in setting up the connection and the connection can be uni-directional or bi-directional as stated in paragraph 132.  Per paragraph 133 a PC-5 setup procedure is conducted between two peer UEs to set up a unicast connection which can be bi-directional or uni-directional)
initiating a setup procedure to establish the bidirectional SLRB between the device (i.e. Fig. 8A UE1) and a peer device (i.e. Fig. 8A UE2), using the first channel ID;  (See Figure 8A and paragraphs 90, 92 129, and 133 PC5 Unicast signaling setup to setup a bi-direction SRLB)
	Although Kang discloses bi-directional sidelink and use of timer and determining if a collision between the SLRB configurations and determining failure of a sidelink unicast configuration procedure. Kang fails to disclose  starting a timer in response to failing to establish the SLRB with the peer device; and re-initiating the setup procedure upon expiration of the timer to establish the SLRB.
	Wu discloses disclose starting a timer(i.e. paragraph 166 Wu sets a timer specified to prevent frequently triggered connection request)  in response to failing to establish the l SLRB with the peer device(i.e. Fig. 6 UE115i and UEii5j - one of them or both of them reject setup request message leading to failure to establish SLRB) ; and re-initiating the setup procedure upon expiration of the timer to establish the SLRB. (i.e. Wu teaches the UEs are capable of bidirectional communication in paragraph 206 with respect to Fig. 11.  Wu shows in Fig. 6 sidelink setup procedure between two UEs - UE115i and UE115j. However Wu discloses in paragraph 166 with respect to Fig. 6, if UE115-j rejects the connection setup request then it is considered it is a failure to establish the SLRB then a timer is started for a back off purpose to prevent  UE 115-j from retransmitting another connection setup request before the timer started expires which means after timer expires UE-115j retransmits another connection setup request.)
	In view of the above, having the device of Kang and then given the well- established teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Kang as taught by Wu, since Wu states in paragraph 185 and 166 that the modification results in more efficiently coordinating communication between devices in such a way to prevent frequently triggering RRC connection setup requests
	Regarding claim 36, Kang discloses a non-transitory memory element (i.e. Fig. 3 memory 320) storing instructions executable by a processor of a device (i.e. Fig. 3 controller/processor 330) to perform operations comprising:
	selecting a first channel identifier (ID) (i.e. Fig. 8A PC5 Flow ID is logical channel id per paragraph 129) to identify a single bidirectional logical channel corresponding to a bidirectional sidelink radio bearer (SLRB) (See paragraphs 90, 92, and 129  clearly stating a sidelink radio bearer (SLRB)  configuration contains a logical channel identifier and is used in in setting up the connection and the connection can be uni-directional or bi-directional as stated in paragraph 132.  Per paragraph 133 a PC-5 setup procedure is conducted between two peer UEs to set up a unicast connection which can be bi-directional or uni-directional)
initiating a setup procedure to establish the bidirectional SLRB between the device (i.e. Fig. 8A UE1) and a peer device (i.e. Fig. 8A UE2), using the first channel ID;  (See Figure 8A and paragraphs 90, 92 129, and 133 PC5 Unicast signaling setup to setup a bi-direction SRLB)
	Although Kang discloses bi-directional sidelink and use of timer and determining if a collision between the SLRB configurations and determining failure of a sidelink unicast configuration procedure. Kang fails to disclose  starting a timer in response to failing to establish the SLRB with the peer device; and re-initiating the setup procedure upon expiration of the timer to establish the SLRB.
	Wu discloses disclose starting a timer(i.e. paragraph 166 Wu sets a timer specified to prevent frequently triggered connection request)  in response to failing to establish the l SLRB with the peer device(i.e. Fig. 6 UE115i and UEii5j - one of them or both of them reject setup request message leading to failure to establish SLRB) ; and re-initiating the setup procedure upon expiration of the timer to establish the SLRB. (i.e. Wu teaches the UEs are capable of bidirectional communication in paragraph 206 with respect to Fig. 11.  Wu shows in Fig. 6 sidelink setup procedure between two UEs - UE115i and UE115j. However Wu discloses in paragraph 166 with respect to Fig. 6, if UE115-j rejects the connection setup request then it is considered it is a failure to establish the SLRB then a timer is started for a back off purpose to prevent  UE 115-j from retransmitting another connection setup request before the timer started expires which means after timer expires UE-115j retransmits another connection setup request.)
	In view of the above, having the non-transitory memory of Kang and then given the well- established teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the non-transitory memory of Kang as taught by Wu, since Wu states in paragraph 185 and 166 that the modification results in more efficiently coordinating communication between devices in such a way to prevent frequently triggering RRC connection setup requests
	Regarding claims 22, 31, and 37, Kang discloses wherein re-initiating the setup procedure comprises using one of: the first channel ID; or a second channel ID different from the first channel ID. (Kang in Figs. 14 to 19 shows various scenarios of a collision od SRLB configuration occurs and consequently readjusts the SLRB configurations and one of the item in the SLRB configuration is the logical channel id presented as PC5 flow id. For instance in Fig. 15A the original SRLB configuration in step 1579 due to collision is readjusted in step 1517 and per paragraph 191 it involves keeping the same channel id/PC5 flow id if it is not the reason for the collision or if it is then a different second channel id is used )
	Regarding claims 23, 32, and 38, Kang discloses using the second channel ID in response to detecting that the first channel ID has already been used by the peer device. (Kang in paragraph 191 explicitly teaches changing the channel if it is the cause of the collision as both sides are using it and can be replaced by a different unused channel/PC5 Flow id)
	Regarding claims 24, 33, and 39, Kang fails to disclose wherein failing to establish the bidirectional SLRB with the peer device is at least in response to the peer device initiating a second setup procedure to establish the bidirectional SLRB between the peer device and the device at a same time as the processor initiating the setup procedure.
	Wu discloses wherein failing to establish the bidirectional SLRB with the peer device is at least in response to the peer device initiating a second setup procedure to establish the bidirectional SLRB between the peer device and the device at a same time as the processor initiating the setup procedure.(Wu clearly envisioned collision occurring between the peer and the initiator when initiating the setup procedure at the same time and introduced the back-off timer described in paragraph 166. See also paragraphs 16 and 194)
	In view of the above, having the apparatus, device, and non-transitory memory of Kang and then given the well- established teaching of Wu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus, device, and non-transitory memory of Kang as taught by Wu, since Wu states in paragraph 185 and 166 that the modification results in more efficiently coordinating communication between devices in such a way to prevent frequently triggering RRC connection setup requests
	Regarding claims 25, 34, and 40, Kang discloses wherein failing to establish the bidirectional SLRB with the peer device is further in response to the processor and the peer device both using the first channel ID when respectively initiating the setup procedure and the second setup procedure, but respectively using incompatible parameters corresponding to communications conducted over the bidirectional SLRB.(See again Kang paragraph 191 clearly indicating for scenarios where multiple setup are attempted due to collisions as for instance shown in Figs. 15a-c and the causes of the collision can be many parameters including those listed in paragraph 191 such as RLC mode and/or QoS) 
	Regarding claims 26 and 35 , Kang discloses wherein the setup procedure comprises: specifying respective values for one or more parameters from a plurality of parameters that include: an SLRB identification identifying the bidirectional SLRB (See for instance Fig. 15C steps 1579 and 1583 using SRLB id as part of the configuration carried on the control signal); and one from among an acknowledged mode and unacknowledged mode(See Paragraph 191 RLC mode (RLC AM and/or RLC UM - acknowledged mode and unacknowledged mode respectively); and configuring the peer device with the specified values via sidelink radio resource control signaling.(i.e. since the two devices are exchanging on the sidelink configuration info that access is the control signal as the data channel SLRB has to yet be established.)
	Regarding claim 27, Kang discloses upon successfully establishing the bidirectional SLRB: transmitting data and feedback information to the peer device over the single bidirectional logical channel; and receiving data and feedback information from the peer device over the single bidirectional logical channel. (See several figures after configuration complete message is sent and the SRLB is established then as shown for instance in Figs. 11 and 12 at the end bidirectional unicast data transaction occurring)
	Regarding claim 28, Kang discloses receiving respective values of at least a subset of a first set of parameters from a serving base station, wherein the first set of parameters correspond to the single bidirectional logical channel ( See Fig. 16 A step 1611)
	Regarding claim 29, Kang discloses upon successfully establishing the bidirectional SLRB: transmitting information indicative of the respective values of the at least a subset of the first set of parameters to the peer device to configure the peer device. (See Fig. 15 step 1587)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474